Name: Commission Regulation (EEC) No 3229/87 of 28 October 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 10 . 87No L 307/36 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3229/87 of 28 October 1987 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3154/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2594/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 Q and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3154/87 (9) ; Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (10) shall be as set out in the Annexes hereto. 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (H) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (12) for sunflower seed harvested and processed in Portugal is fixed in Annex III . Article 2 This Regulation shall enter into force on 29 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 October 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 183 , 3 . 7 . 1987, p. 7 . (3) OJ No L 164, 24 . 6 . 1985, p. 11 . (4) OJ No L 245, 29 . 8 . 1987, p . 11 . o OJ No L 167, 25 . 7 . 1972, p . 9 . ( «) OJ No L 176, 1 . 7 . 1987, p . 30 . 0 OJ No L 183 , 3 . 7 . 1987, p . 14 . H OJ No L 183 , 3 . 7 . 1987, p . 16 . O OJ No L 300, 23 . 10 . 1987, p . 25 . ( 10) OJ No L 266, 28 . 9 . 1983, p. 1 . (n) OJ No L 53, 1 . 3 . 1986, p . 47. H OJ No L 183, 3 . 7 . 1987, p . 18 . 29 . 10 . 87 Official Journal of the European Communities No L 307/37 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,000 0,000 24,227 58,68 65,26 1 161,56 176,14 209,79 19,578 14,149 37 348 2 421,56 0,00 3 733,07 0,00 4 760,76 0,000 0,000 24,124 ' 58,47 65,00 1 156,50 175,18 208,80 19,471 14,015 37 131 2 359,91 0,00 3 718,57 0,00 4 731,35 0,000 0,000 23,021 55,96 62,10 1 103,15 166,12 198,88 18,488 13,094 35 088 2 130,13 0,00 3 525,30 0,00 4 518,03 0,000 0,000 23,777 57,83 64,21 1 138,96 171,46 205,56 19,102 13,637 36 173 2 214,63 0,00 3 629,95 0,00 4 636,19 0,000 0,000 23,604 57,46 63,77 1 130,50 169,92 203,94 18,932 13,449 35 828 2 160,39 0,00 3 603,38 0,00 4 597,87 0,000 0,000 24,001 58,70 65,13 1 144,89 173,58 205,67 19,183 13,585 36 265 2 142,50 0,00 3 634,85 0,00 4 622,22 29 . 10 . 87No L 307/38 Official Journal of the European Communities ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 2,500 2,500 26,727 64,65 71,94 1 281,72 194,83 231,67 21,657 15,789 41 340 2 742,41 385,53 4 118,60 429,31 5 190,07 2,500 2,500 26,624 64,44 71,68 1 276,66 193,87 230,68 21,550 15,656 41 123 2 680,76 385,53 4 104,10 429,31 5 160,67 2,500 2,500 25,521 61,92 68,79 1 223,32 184,81 220,76 20,566 14,734 39 081 2 450,98 385,53 3 910,83 429,31 4 947,34 2,500 2,500 26.277 63,79 70,90 1 259,13 190,15 227,45 21,180 15.278 40 166 2 535,48 385,53 4 015,48 429,31 5 065,50 2,500 2,500 26,104 63,42 70,46 1 250,66 188,61 225,83 21,011 15,089 39 820 2 481,24 385,53 3 988,92 429,31 5 027,18 2,500 2,500 26,501 64,67 71,82 1 265,05 192,27 227,56 21,262 15,225 40 257 2 463,35 385,53 4 020,38 429,31 5 051,53 29 . 10 . 87 Official Journal or the European communities No L 307/39 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3. Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 3,440 0,000 34,436 83,10 92,59 1 652,07 252,12 299,01 28,028 20,730 53 561 3 685,69 530,49 4 122,97 0,00 6 958,05 6 732,26 4 074,61 6 732,26 3,440 0,000 34,609 83,53 93,06 1 660,32 253,30 300,47 28,159 20,804 53 805 3 668,71 530,49 4 150,48 0,00 6 979,18 6 752,71 4 102,12 6 752,71 3,440 0,000 34,341 82,95 92,37 1 647,27 250,77 298,00 27,902 20,531 53 174 3 586,76 530,49 4 082,97 0,00 6 917,73 6 693,25 4 034,62 6 693,25 3,440 0,000 34,737 84,00 93,53 1 665,67 253,24 301,45 28,197 20,780 53 632 3 600,71 530,49 . 4 131,79 0,00 6 969,35 6 743,20 4 083,44 6 743,20 3,440 0,000 35,056 84,77 94,39 1 680,96 255,56 304,22 28,455 20,969 54 123 3 633,00 530,49 4 181,02 0,00 7 023,56 6 795,65 4 132,67 6 795,65 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0335380 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 DM Fl Bfrs/Lfrs FF Dkr £ Irl £ Lit Dr Esc Pta 2,074960 2,334670 43,260700 6,937810 7,962790 0,775657 , 0,693223 1 498,36 159,75200 164,60300 134,60200 ¢ 2,069960 2,331690 43,265700 6,945110 7,981840 0,776552 0,694684 1 503,71 161,84300 165,39500 135,51700 2,065030 2,328470 43,259600 6,951920 7,998690 0,777474 0,696204 1 509,78 163,83200 166,45000 136,09800 2,061150 2,324190 43,218300 6,959310 8,014740 0,777991 0,697738 1 515,10 165,68500 167,30400 136,69700 2,061150 2,324190 43,218300 6,959310 8,014740 0,777991 0,697738 1 515,10 165,68500 167,30400 136,69700 2,048630 2,313230 43,148200 6,983460 8,066900 0,782916 0,701745 1 531,20 170,86400 169,87200 138,34700